Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on September 28, 2021 is acknowledged.
Claims 13-20 have been withdrawn from consideration as being directed towards the non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  For example, USPN 5,522,240 is discussed in para 0032 of the instant disclosure but is not cited on an IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low melt” in claim 4 is a relative term which renders the claim indefinite. The term “low melt” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how low the melt needs to be of a polyurethane adhesive in order to be considered “low melt polyurethane adhesive.”
Claim 11 recites the limitation “wherein the co-polyester monofilament is between 50 and 80 durometers.”  Durometers is not a unit of measure.  Durometer measures the hardness of a material but has several scales that could be used, such as Shore A and Shore D.  Depending on the intended scale, the hardness level would vary.  It is unclear the hardness intended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102013021 to Schaefer.
NOTE: English machine translation is being used for prior art mapping.
Regarding claims 1-4, Schaefer teaches a multilayer elastomeric material comprising a final coat of polyurethane (outer polyurethane layer), a lower layer comprising plastisol taught adjacent to the outer polyurethane layer in order for the polyurethane layer to prevent plasticizer migration (plastisol layer adjacent the outer polyurethane layer), a layer 1” with adhesive properties (first adhesive layer), and a fabric of a middle layer 2 that is elastic (elastomeric fabric) (Id., Fig. 4, claim 7, abstract, para 0027, 0031, 0036, 0052-0054, 0068, 0081-0086).
Regarding claim 2, Schaefer teaches a polyester fleece 14 that protrudes on both sides of the fabric and is connected to the upper layer 1 (adhesive layer) and lower layer 3 (plastisol layer) (Schaefer, para 0082, Fig. 4), reading on the material further comprising a nonwoven reinforcing layer adjacent the plastisol layer and the adhesive layer.
Regarding claim 3, Schaefer teaches the upper layer being multilayered and 1’ being polyurethane (another outer polyurethane layer) and teaches the carrier layer 2 penetrating  by the polymer of the lower layer 3 (Schaefer, para 0045-0046, 0053).  The portion of the 3 penetrating the carrier layer, or fabric, reads on a second adhesive layer as binding to the carrier.
Regarding claim 4, Schaefer teaches the adhesive layer comprising polyurethane (Schaefer, para 0045-0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 ,and 4 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013021 to Schaefer, remain as applied to claims 1, 2, and 4 above.
Regarding claims 1-4, in the event it is shown that Schaefer does not disclose the claimed invention with sufficient specificity, the invention is obvious because Schaefer discloses the claimed constituents and discloses that they may be used alternatively or in combination.   It would have been obvious to one of ordinary skill in the art before the effective filing date to form the material of Schaefer, wherein the elastomeric material has a final coat of polyurethane, a lower layer comprising plastisol taught adjacent to the outer polyurethane layer in order for the polyurethane layer to prevent plasticizer migration, a layer 1” with adhesive properties, and a fabric of a middle layer 2 that is elastic motivated by the desire of using predictably suitable material taught as acceptable and by the desire to successfully practice the invention of Schaefer based on the totality of the teachings.

Claims 5, 6, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer, as applied to claims 1-4 above, in view of JP 2011-214211 to Nakamura.
NOTE: English Machine translation of JP 2011-214211 is being used for prior art mapping.
Regarding claims 5, 6, 9, 10, and 12, Schaefer teaches the fabric comprising polyester fiber and teaches the fabric specifically being a knit or woven and having a thickness of 0.5 mm (Schaefer, para 0036, 0049, 0069).  Schaefer teaches the material being used in a leather replacement material (synthetic leather) (Id., abstract).
Schaefer does not appear to explicitly teach the fabric being comprised of a co-polyester monofilament (claim 5) and is silent with regards to the specific weave (claim 9, 10) and size of the fiber (claim 6, 12).  
However, Nakamura teaches a synthetic leather containing a substrate layer that comprises polyether-ester-based (copolyester) elastomer and exhibits good elasticity (Nakamura, abstract).  Nakamura teaches the polyether-ester elastic yarn having a denier of 200 to 6000 denier (Id., p. 3).  Nakamura teaches the base material layer being a woven or knitted fabric (Id.).  Nakamura teaches a specific embodiment using a 2080 dtex (1872 denier, claim 12;  claim 6) elastic monofilament yarn in a plain weave fabric (claim 9) with 20 weft / 2.54 cm (inch) (claim 10) (Id., p. 7).  At a linear density of 1872 denier, the monofilament would fall between the claimed range of 0.35 mm and 0.55 mm.  The density of the polyetherester would have to be greater than 2.2 g/cm3 and less than 0.88 g/cm3 to fall outside the claimed range.  One of ordinary skill in the art before the effective filing date would have expected the density of the polyetherester elastomer to fall within this range as is commonly known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the replacement leather of Schaefer, wherein the woven or knitted fabric of the middle layer comprises polyetherester monofilament yarns as taught by Nakamura, motivated by the desire of forming conventionally known woven or knitted base fabric predictably suitable for use in synthetic leather material and exhibiting good elasticity.

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer, as applied to claims 1-4 above, in view of JP 2011-214211 to Nakamura and US Pub. No. 2016/0153127 to Avio.
NOTE: English Machine translation of JP 2011-214211 is being used for prior art mapping.
Regarding claims 5, 7, and 8, Schaefer teaches the fabric comprising polyester fiber and teaches the fabric specifically being a knit and having a thickness of 0.5 mm (Schaefer, para 0036, 0049, 0069).  Schaefer teaches the material being used in a leather replacement material (synthetic leather) (Id., abstract).
Schaefer does not appear to explicitly teach the fabric being comprised of a co-polyester monofilament (claim 5) and is silent with regards to the specific knit being a warp knit (claim 7) and ends per inch (claim 8).  
However, Nakamura teaches a synthetic leather containing a substrate layer that comprises polyether-ester-based (copolyester) elastomer and exhibits good elasticity (Nakamura, abstract).  Nakamura teaches the polyether-ester elastic yarn having a denier of 200 to 6000 denier (Id., p. 3).  Nakamura teaches the base material layer being a woven or knitted fabric (Id.).  Nakamura teaches a specific embodiment using a 2080 dtex elastic monofilament yarn in a plain weave fabric with 20 weft / 2.54 cm (inch) (Id., p. 7) but does not teach the specific knit density for a knitted material.    Avio teaches a warp knitted textile used in a composite material having a first face coated with a polymer layer (Avio, abstract).  Avio teaches the warp-knitted textile having planeness and uniformity that are improved (Id., para 0006).  Avio teaches the textile having 6 to 46 wales/in and can be formed of monofilament yarns (Id., para 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the material of Schaefer, wherein the knit is a warp knit of copolyester monofilament having 6 to 46 wales/in as taught by Nakamura and Avio, motivated by the desire of using conventionally known knit types and polyester yarns that are predictably suitable for use in composite materials and synthetic leather material as well as exhibit good elasticity.  While the reference does not specifically teach the claimed range of XX, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize the wales per inch (ends/in), such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and the desired porosity of the fabric, especially given the weave density disclosed of 20 ends/in

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102013003446 teaches a top layer of polyurethane, middle layer of a PVC plastisol, and a support layer of polyester based foam , wherein the middle layer includes a knitted fabric.  US Pub. No. 2012/0100351 to Covelli teaches plastisol as an adhesive.  Chengdu Polyester FH7560 Thermoplastic Polyether-ester Elastomer teaches a density of 1.48 g/cm3. Chengdu Polyester CH7563 Thermoplastic Polyether-ester Elastomer teaches a density of 1.22 g/cm3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789